Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-5, 7-12, and 14-19 were previously pending and were rejected in the previous office action. Claim(s) 1, 8, and 15 were amended. Claim(s) 6, 13, and 20-21 were cancelled. Claim(s) 2-5, 7, 9-12, 14, and 16-19 were left as original/previously presented. Claim(s) 22-23 were newly added. Claim(s) 1-5, 7-12, 14-19, and 22-23 are currently pending and have been examined.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December, 02, 2021, has been entered.

Response to Arguments
Claim Interpretation
	Applicant's arguments, see page 9 of Applicant’s Response, filed

	Applicant argues, on page 9, that the 112(f) interpretation is traversed. Examiner, respectfully, disagrees with applicant’s arguments. Examiner, notes, that that the 112(f) interpretation can be overcome by the applicant either:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 9 of Applicant’s Response, filed December, 02, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant arguments, on Page(s) 9-11, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-5, 7-12, 14-19, and 22-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a requirement generation module,” in Claim(s) 1-2, 8-9, and 15-16.
“a requirement tracking module,” in Claim(s)1, 3, 6, 8, 10, 13, 15, 17, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-12, 14-19, and 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim(s) 1, 8, and 15, to recite “…wherein the producer of the product is an originator of the product who provides the product to a shipper for transport in a transport refrigeration system….” Examiner, respectfully, notes that the specification, drawings, and original claims lack written description for a producer to provide a product to a shipper. As an initial matter, mere rephrasing of a passage does not constitute new matter. Accordingly, a rewording of a passage where the same meaning remains intact is permissible. In re Anderson, 471 F.2d 1237, 176 USPQ 331 (CCPA 1973). The mere inclusion of dictionary or art recognized definitions known at the time of filing an application may not be considered new matter. If there are multiple definitions for a term and a definition is added to the application, it must be clear from the application as filed that applicant intended a particular definition, in order to avoid an issue of new matter and/or lack of written description. See, e.g., Schering Corp. v. Amgen, Inc., 222 F.3d 1347, 1352-53, 55 USPQ2d 1650, 1654 (Fed. Cir. 2000), MPEP 2163.07(I). Furthermore, if an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition. An applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal. In this case, applicant points to, applicant’s specification as filed, paragraph(s) 0043, 0045, and 0049. The following producer,’ but now applicant is trying to introduce a special definition for this term, which, was not previously presented nor provided in applicant’s originally filed specification, claims, or drawings. This limitation recites that the producer of the product provides the product to a shipper, which, applicant’s originally filed claim(s), specification, and drawings do not provide support for. At best applicant’s specification merely provides that the producer is able to harvest the product in order to get it ready for the transportation in a transport refrigeration system, see Fig. 2 and paragraph 0039. However, applicant’s specification fails to provide that the producer is the one that packages the product, stores the product, and/or provides the product to the shipper, see Fig. 2 step(s) 204-212. Examiner, further, notes that there is not one mention of a shipper in applicant’s specification. Examiner, respectfully, will interpret the limitation as determining the predetermined departure location based on the flight status of the customers flight prior to customers flight taking off from the airport, which, the valet driver will then be able to drive the vehicle to the off-site parking location after meeting the customer at the predetermined departure location, see below rejection. Applicant has not provided 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 8-9, 12, 15-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Minvielle (US 2014/0041532) and further in view of O’Toole et al. (US 8,855,626) and further in view of Harvey (US 10,520,367) and further in view of H et al. (US 2013/0091873).
	Regarding Claim 1, Smith et al., teaches a system for monitoring product requirements, the system comprising: 
At least one sensor configured to monitor product parameters of a product. (Paragraph 0065)(Smith et al. teaches a cargo container that is equipped with a data logging and communications system. The data logging and communication system can interface with a variety of different sensor within the shipping container, such as a relative humidity sensor. Smith et al., further, teaches that the one or more sensors can detect one or more environmental conditions in which the cargo is exposed such as humidity, temperature, carbon dioxide, and/or ozone concentration, see Claim(s) 3-4)
wherein the at least one sensor is configured to detect a global position system (GPS) location. (Paragraph(s) 0057 and 0066)(Smith et al. teaches external data can be obtained during shipment, which, may include GPS coordinates and transport times. Smith et al., further, teaches a GPS system that is able to ascertain position and movement of the cargo container) 


A storage device configured to store 
wherein the product producer requirements are requirements from a producer of the product for handling the product. (Paragraph(s) 0052, 0057, 0065, and 0067)(Smith et al. teaches that the input data can include internal and external information. Smith  et al., also, teaches that input data can include soil conditions, amounts of chemicals used, weather conditions, source and type of seed or seedlings, and date and time of harvest information (i.e., handling information), see paragraph(s) 0052-0053) 
wherein the producer of the product is an originator of the product 
A requirement management system coupled to the storage device, the requirement management system including: (Paragraph 0070-0071)(Smith et al. teaches a system that is implemented with a shipper system that includes a mass storage device and a user input device. The components are all connected via a transport means)
A requirement generation module configured to determine product producer requirements in response a product producer input and the standard product requirements. (Paragraph(s) 0013-0014 and 0053)(Smith et al. teaches a shipper is able to input cargo data (i.e., product producer input) into a system. Smith et al., further, teaches that the system will take into account standard temperature shipping parameters, which, is received by USDA (i.e., standard product requirements). The system will then determine if the input range is within range and if is determined that it is not within range then the system will modify the parameters for the cargo. Smith et al., also, teaches that the system is able to receive external data for a time criticality for the item(s) and/or cargo that will require the shipment to move promptly to its destination without any delay and after receiving this data the system will provide a verification for the item(s) and/or cargo being within a temperature threshold range, see paragraph 0053. Examiner, further, notes that the system will 
the standard product requirements including government regulations or industry standards. (Paragraph 0014)(Smith et al. teaches that the shipping parameters may be specific to the USDA regulations (i.e., government regulations). Examiner, respectfully, notes that the items can be associated with recommended temperatures, see paragraph 0015-0045. Examiner, also, notes that the comparison of temperature ranges can be based on the USDA information, see paragraph(s) 0047-0048)

A requirement tracking module configured to determine requirement performance parameters in response to at least one of the product parameters, standard product requirements, and product producer requirements. (Paragraph(s) 0059-0061)(Smith et al. teaches that the shipper is able to track the input data over time 
	With respect to the above limitations: while Smith et al. teaches a system and user input device coupled together, which, enables a shipper to provide temperature input for cargo. The system will then compare the shippers input ranges with USDA parameters for the type of cargo and then provide a graph that resembles the performance over time for the cargo. Smith et al., further, teaches a GPS device that is able to obtain external information for the shipment. Smith et al., also, teaches obtaining packaging information for the products. However, Smith et al., doesn’t explicitly teach that a standard product requirement and product parameters are stored a storage device. Smith et al., further, doesn’t explicitly teach using a GPS device for providing time and location information for the products within the truck and allowing a user to change the product requirements that do not match and teach a producer will provide the product to a shipper. 
	But, Minvielle in the analogous art of product logistic transport, teaches 
wherein the GPS location provides time-based location information for the product. (Paragraph(s) 0138 and 0141)(Minvielle teaches a 2, and CO2 levels for the contents in the container. Minvielle, further, teaches that the container contains a GPS device that that is able to provide location and time information for the sensing information of the contents in the container) 
wherein the product parameters are augmented with the time-based location information. (Paragraph(s) 0138 and 0141)(Minvielle teaches a sensing module that is able to determine various conditions for the contents within the container (i.e., product parameters). Minvielle, further, teaches that the GPS device is able to determine time, location, and date stamps for the sensor information that is obtained for the products by the sensor(s))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of storing cargo parameters for a shipper by determining product information using a GPS device of Smith et al., by incorporating the teachings of determining time and location information of content temperature and other conditions using a GPS device of Minvielle, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better understand the nutritional or other values of contents stored in a transport container by monitoring the time and location in which the content changes occur. (Minvielle: Paragraph 0143) 

	But, O’Toole et al. in the analogous art of monitoring refrigerated truck requirements for a user and sending the discrepancy to the user, teaches wherein the requirement generation module is configured to correct the product producer requirement when the product producer requirement conflicts with the standard product requirements. (Column 3, Lines 60-67); and (Column 4, Lines 5-24)(O’Toole et al. teaches a system that will determine a discrepancy between industry standards that specify specific temperature settings for a commodity, which, will be compared to and found to be different from recently received actual temperature settings. The electronic device (i.e., requirement generation module) will then change the temperature to a set point to the newly prescribed temperature setting. Examiner, respectfully, notes that the set point can change a temperature for a refrigerated trailer or railcar, see Column 3, Lines 50-55)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of storing cargo parameters 
	With respect to the above limitations: while O’Toole et al. teaches determining discrepancies with temperatures within a freight refrigeration container, which, can be corrected by an electronic device of O’Toole et al. However, Smith et al., Minvielle, and O’Toole et al., do not explicitly teach that a standard product requirement and product parameters are stored a storage device and a producer will provide the product to a shipper. 
	But, Harvey in the analogous art of determining if perishable goods are within compliance of their desired temperature ranges, teaches a storage device to store. (Column 3, Lines 42-51 and 61-67)(Harvey teaches identifying one or more parameters for products within a temperature controlled vehicle, which, can include a desired storage threshold temperature, a desired transport temperature (i.e., product parameters), and/or a regulatory or government specified temperature threshold (i.e., 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining product information using a GPS device of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, and  determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole,  by incorporating the teachings of storing regulatory temperature cargo information and product information in a storage database of Harvey, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better determine compliance of a product by using the recommended temperature ranges, which, in turn provide an increased confidence in the product not going bad. (Harvey: Column 1, Lines 28-30) 
	With respect to the above limitations: while Harvey teaches that parameters for products within a temperature controlled vehicle can be stored. However, Smith et al., Minvielle, O’Toole, and Harvey, do not explicitly teach a producer will provide the product to a shipper. 
	But, H et al. in the analogous art of cold chain, teaches producer who provides the product to a shipper. (Paragraph(s) 0013-0015); and (Fig. 1, 105, 115, 140)(H et al. teaches a good is harvested on a farm, which, the good can be moved after harvesting for sorting, packaging, and transport. H et al., further, teaches that the good 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining product information of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole,  and storing regulatory temperature cargo information and product information in a storage database of Harvey, by incorporating the teachings of a farm moving the product to a refrigerated transportation vehicle for shipping the product through cold chain of H et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent spoilage of goods by providing the goods to refrigerated transportation vehicle from the farm. (H et al.: Paragraph 0012) 

	Regarding Claim 2, Smith et al. /Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1 and the requirement generation module is configured to receive from a user device product producer input. (Paragraph(s) 0061 and 0074)(Smith et al. teaches that a shipper is able to provide input data via an interface (i.e., requirement generation module) on the user device)

	Regarding Claim 5, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1.
	However, Smith et al., doesn’t explicitly teach wherein the at least one sensor is configured to transmit the product parameters to the storage device. 
	But, Minvielle in the analogous art of product logistic transport, teaches wherein the at least one sensor is configured to transmit the product parameters to the storage device. (Paragraph(s) 0138 and 0141)(Minvielle teaches a transport container that comprises various sensors for measuring content conditions within the container using sensing modules. Minvielle further, teaches that the sensing modules are able to transmit the information to a remote database (i.e., storage device))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of storing cargo parameters for a shipper by determining product information using a GPS device of Smith et al., by incorporating the teachings of using various sensors to determine conditions for contents stored in a container, which, the information can be transmitted to a remote database of Minvielle, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better understand the nutritional or other values of contents stored in a transport container. (Minvielle: Paragraph 0143)
	
	Regarding Claim 8
Monitoring, using at least one sensor, product parameters of a product. (See, relevant rejection of Claim 1(a))
detecting, using the at least one sensor, a global position system (GPS) location. (See, relevant rejection of Claim 1(b))
wherein the GPS location provides time-based location information for the product. (See, relevant rejection of Claim 1(c))
augmenting the product parameters with the time-based location information. (See, relevant rejection of Claim 1(d))
Storing, using a storage device, at least one of standard product requirements, product producer requirements, and product parameters associated with the product. (See, relevant rejection of Claim 1(e))
wherein the product producer requirements are requirements from a producer of the product for handling the product during shipping of the product. (See, relevant rejection of Claim 1(f))
wherein the producer of the product is an originator of the product who provides the product to a shipper for transport in a transport refrigeration system. (See, relevant rejection of Claim 1(g))
Analyzing, using a requirement management system, the standard product requirements, the product producer requirements, and the product parameters. (Paragraph 0047)(Smith et al. teaches a shipper is able to input cargo data (i.e., product producer input) into a system. The input data can include shipping parameters such as temperature ranges. Smith et al., further, teaches that the system will take into account standard 
The requirement management system coupled to the storage device, the requirement management system including: (See, relevant rejection of Claim 1(h))
A requirement generation module. (See, relevant rejection of Claim 1((h)(a))
a requirement tracking module, the method comprising: 
Determining, using the requirement generation module, product producer requirements in response to the product producer input and the standard product requirements. See, relevant rejection of Claim 1(h)(a))
the standard product requirements including government regulations or industry standards. (See, relevant rejection of Claim 1((h)(b))
Correcting, using the requirement generation module, the product producer requirement when the product producer requirement conflicts with the standard product requirement.  (See, relevant rejection of Claim 1((h)(c)
determining, using the requirement tracking module, requirement performance parameters in response to at least one of the product parameters, standard product requirements, and product producer requirements. See, relevant rejection of Claim 1(h)(d))

	Regarding Claim 9, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 8 and receiving, using the requirement generation module, product producer input from a user device. (See, relevant rejection(s) of Claim(s) 2 and 8)

	Regarding Claim 12, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 8 and transmit the product parameters to the storage device. (See, relevant rejection(s) of Claim(s) 5 and 8)

	Regarding Claim 15, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: 
monitoring, using at least one sensor, product parameters of a product. (See, relevant rejection of Claim 1(a))
detecting, using the at least one sensor, a global position system (GPS) location. (See, relevant rejection of Claim 1(b)
wherein the GPS location provides time-based location information for the product. (See, relevant rejection of Claim 1(c))
augmenting the product parameters with the time-based location information. (See, relevant rejection of Claim 1(d))
Storing, using a storage device, standard product requirements, product producer requirements, and product parameters associated with the product. (See, relevant rejection of Claim 1(e))
wherein the product producer requirements are requirements from a producer of the product for handling the product during shipping of the product. (See, relevant rejection of Claim 1(f))
wherein the producer of the product is an originator of the product who provides the product to a shipper for transport in a transport refrigeration system. (See, relevant rejection of Claim 1(g))
Analyzing, using a requirement management system, the standard product requirements, the product producer requirements, and the product parameters. (See, relevant rejection of Claim 8(b))
The requirement management system coupled to the storage device, the requirement management system including a requirement generation module and a requirement tracking module, the operations comprising:: (See, relevant rejection of Claim 1(h))
Determining, using the requirement generation module, product producer requirements in response to a product producer input and Claim 1(h)(a))
the standard product requirements including government regulations or industry standards. (See, relevant rejection of Claim 1(h)(b))
Correcting, using the requirement generation module, the product producer requirement when the product producer requirement conflicts with the standard product requirement. (See, relevant rejection of Claim 1(h)(c))
Determining, using the requirement tracking module, requirement performance parameters in response to at least one of the product parameters, standard product requirements, and product producer requirements. (See, relevant rejection of Claim 1(h)(d))

	Regarding Claim 16, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 15 and receiving, using the requirement generation module, product producer input from a user device. (See, relevant rejection(s) of Claim(s) 2 and15)

	Regarding Claim 19, Smith et al./Minvielle/O’Toole/Harvey/H et al., teaches all the limitations as applied to Claim 15 and wherein the operations further comprise: transmitting the product parameters to the storage device. (See, relevant rejection(s) of Claim(s) 5 and 15)
Regarding Claim 22, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1. 
	However, Smith et al., doesn’t explicitly teach wherein the product producer requirements comprise at least a temperature within a container configured to store the product during shipping by the shipper. 
	But, Harvey in the analogous art of determining if perishable goods are within compliance of their desired temperature ranges, teaches wherein the product requirements comprise at least a temperature within a container configured to store the product during shipping by the shipper. (Column 3, Lines 42-51 and 61-67)(Harvey teaches identifying one or more parameters for products within a temperature controlled vehicle, which, can include a desired storage threshold temperature, a desired transport temperature (i.e., product parameters), and/or a regulatory or government specified temperature threshold (i.e., standard product requirements). Harvey, further, teaches that the system includes one or more databases for storing product temperatures and regulatory information) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining product information using a GPS device of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, and  determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole,  by incorporating the teachings of storing regulatory temperature cargo information and product information in a storage database of Harvey, since the claimed invention is 
	With respect to the above limitations: while Harvey teaches that parameters for products within a temperature controlled vehicle can be stored. However, Smith et al., Minvielle, O’Toole, and Harvey, do not explicitly teach producer requirements that include temperatures requirements for the container of a shipper.  
	But, H et al. in the analogous art of cold chain, teaches wherein the product producer requirements comprise at least a temperature within a container. (Paragraph(s) 0013-0015); and (Fig. 1, 105, 115, 140)(H et al. teaches the goods will be provided with an identification element at the farm when they are loaded onto a truck, see paragraph 0013. H et al., further, teaches that once the goods enter the refrigerated truck then the identification reader will be read, which, will contain the temperature ranges for the goods and the environment controller will then control the environment based on the products identification information, see paragraph(s) 0016 and 0020)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining product information of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole,  and storing regulatory temperature cargo  

	Claim(s) 3, 7, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Minvielle (US 2014/0041532) and O’Toole et al. (US 8,855,626) and Harvey (US 10,520,367) and H et al. (US 2013/0091873), and further in view of Benjamin et al. (US 2016/0260059).
	Regarding Claim 3, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1 and the requirement tracking module is configured 
	With respect to the above limitations: while Smith et al. teaches an algorithm is able to determine a graph based on the cargo performance over time. However, Smith 
	But, Benjamin et al. in the analogous art of monitoring transporting cargo, to transmit to a user device the requirement performance parameters. (Paragraph(s) 0139)(Benjamin et al. teaches a display module, located on a remote server, is configured to display generated data, which, includes maps, tables, and/or graphs. The display will indicate the position of the vehicle at different times (i.e., time-based locations of the product). Benjamin et al., further, teaches a graph that will display various temperatures over a time period for the refrigerated vehicle cargo trip (i.e., requirement performance parameters versus time graph). Benjamin et al., further, teaches that the display module will provide the information to one or more user devices via a network)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining a graph, which, provides the useful life of a product over time graph of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole, a system for monitoring temperatures and other parameters of products being transported on a temperature controlled vehicle of Harvey, and a farm moving a product to a refrigerated transportation vehicle for shipping of H et al.,  by incorporating the teachings of displaying map, table, and/or graph(s), which, the information will be provided to the user device of Benjamin et al., since the claimed invention is merely 

	Regarding Claim 7, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1 and the requirement performance parameters are configured as at least one of 

	But, Benjamin et al. in the analogous art of monitoring transporting cargo, a map displaying time-based locations of the product along with the requirement performance parameters at the time-based locations, a data table of requirement, performance parameters. (Paragraph(s) 0139 and 0151-0152); and (Fig(s). 5 and 6)( Benjamin et al. teaches a display module is configured to display generated data, which, includes maps, tables, and/or graphs. The display will indicate the position of the vehicle at different times (i.e., time-based locations of the product). Benjamin et al., further, teaches a graph that will display various temperatures over a time period for the refrigerated vehicle cargo trip (i.e., requirement performance parameters versus time graph). Examiner, notes, that this information is based on temperature and or ambient light level (i.e., product parameters) along a planned route (i.e., product producer requirements). The system also must track the temperature along a route based on the FDA rules, which, requires carriers to monitor temperature conditions, see paragraph 0091-0092 (i.e., standard product requirements))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining a graph, which, provides the useful life of a product over time graph of Smith et al., determining time, location information of content temperature and other conditions using a GPS device, which, can be used in a table, graph, or curve of Minvielle, determining the 

	Regarding Claim 10, Smith et al./Minvielle/O’Toole et al./Harvey/H et al./Benjamin et al., teaches all the limitations as applied to Claim 8 and transmitting, using the requirement tracking module, requirement performance parameters to a user device. (See, relevant rejection(s) of Claim(s) 3 and 8)

	Regarding Claim 14, Smith et al./Minvielle/O’Toole et al./Harvey/H et al./Benjamin et al., teaches all the limitations as applied to Claim 8 and the requirement performance parameters are configured as at least one of a map displaying time-based locations of the product along with the requirement performance parameters at the time-Claim(s) 7 and 8)

	Regarding Claim 17, Smith et al./Minvielle/O’Toole et al./Harvey/H et al./Benjamin et al., teaches all the limitations as applied to Claim 15 and wherein the operations further comprise: transmitting, using the requirement tracking module, requirement performance parameters to a user device. (See, relevant rejection(s) of Claim(s) 3 and 15)

	Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Minvielle (US 2014/0041532) and O’Toole et al. (US 8,855,626) and Harvey (US 10,520,367) and further in view of “2nd Generation Wireless Sensor Tags: 700ft+range and 1 year3 + battery life, the world’s smallest motion + temperature + humidity sensor + lost item finder,” May 19, 2016, (hereinafter: Wireless).
	Regarding Claim 4, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1 and 
	With respect to the above limitation: while Smith et al. teaches an alarm can be issued. Examiner, further, notes that Minvielle and O’Toole et al. can also issue alerts and alarms. And Harvey can issue an alarm to a user device. However, Smith et 
	But, Wireless in the analogous art of detecting temperature changes, teaches a user device configured to activate alarm when a product producer requirement has been corrected. (Page 1, “wireless sensor tags and kumo sensors…,” “Synchronized, instant notification on iPhones, iPads, Android devices and laptops,”); and (Page 2, “Get notified when each tag goes out of range and returns back in range,”)(Wireless teaches a sensor tag that can determine a temperature/humidity that is too low or too high or even when a door is opened and/or closed. Wireless, further, teaches that when the temperature is back-in-range then a notification (i.e., alarm) will be provided to user phone such as an email. Examiner, respectfully, notes that the tags can detect temperatures and other conditions within a fridge)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining a graph, which, provides the useful life of a product over time graph of Smith et al., determining time, location information of content temperature and other conditions using a GPS device, which, can be used in a table, graph, or curve of Minvielle, determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is able to set a new temperature of O’Toole, a system for monitoring temperatures and other parameters of products being transported on a temperature controlled vehicle of Harvey, and a farm moving a product to a refrigerated transportation vehicle for shipping of H et al., by incorporating the teachings of providing a notification to a user device when the temperature and/or humidity within a fridge has 

	Claim 11, Smith et al./Minvielle/O’Toole et al./Harvey/H et al./Wireless, teaches all the limitations as applied to Claim 8 and activating, using a user device, an alarm when the product producer requirement has been corrected. (See, relevant rejection(s) of Claim(s) 4 and 8)

	Claim 18, Smith et al./Minvielle/O’Toole et al./Harvey/H et al./Wireless, teaches all the limitations as applied to Claim 15 and wherein the operations further comprise: activating, using a user device, an alarm when the product producer requirement has been corrected. (See, relevant rejection(s) of Claim(s) 4 and 15)

	 Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Minvielle (US 2014/0041532) and O’Toole et al. (US 8,855,626) and Harvey (US 10,520,367) and H et al. (US 2013/0091873), as applied to Claim 1, and further in view of “Postharvest Technology of Horticultural .
Regarding Claim 23, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., teaches all the limitations as applied to Claim 1.
However, Smith et al./Minvielle/O’Toole et al./Harvey/H et al., do not explicitly teach wherein the product producer requirements comprise at least an ethylene content within a container configured to store the product during shipping by the shipper. 
But, Farm in the analogous art of , teaches wherein the product producer requirements comprise at least an ethylene content within a container configured to store the product during shipping by the shipper. (Farm teaches supplemental treatments to manipulate the environment that include controlling the air exchange or ventilation to avoid build-up of carbon dioxide and ethylene concentrations and deletion of oxygen levels in the storage atmosphere. Examiner, respectfully, notes that based on BRI and applicant’s specification, paragraph 0048, the producer is able to do a fresh air exchange to reduce the ethylene content in the container, which, the above reference provides that the postharvest procedures provides that the produce can be treated with air exchange in the storage to avoid ethylene concentration)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining product information of Smith et al., determining time, location information of content temperature and other conditions using a GPS device of Minvielle, determining the discrepancies that occur with contents within a refrigerated container, which, the electronic device is  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Fresh Connections Your Reefer Guide,” by APL. Fresh teaches a customer can book their shipment information which can include the product being shipped along with the fresh-air exchange requirements and in any special handling requirements. The system will allow the customers to retrieve real-time information on their reefer containers from ApL’s business platform. 
“Fruit Ripening,” January 16, 2015, (hereinafter Fruit). Fruit teaches that some farmers use ethrel for proper storage and ripening temperatures for fruits. Fruit, further, teaches that certain ethylene ppm will be applied to 
“Banana Ripening: Principles and Practice,” by Dr. Scot Nelson, University of Hawaii, October 24, 2015, (hereinafter Banana). Banana teaches a farmer that is able to harvest the banana’s from the field and then transport those banana’s to a packing house, which, are packed into boxes and then shipped in refrigerated containers. Banana, further, teaches that the bananas can be loaded into a ripening room, which, the atmosphere is controlled at a temperature and the room is ventilated by opening the doors for at least 5, usually 15 minutes before entry is mad and fans can also be used for providing air circulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628